



EXHIBIT 10.1
Summary of Nonemployee Director Compensation


On August 27, 2018, the Board of Directors of The Boeing Company (the “Company”)
approved increases in the (a) annual retainer in deferred stock units for
nonemployee directors from $180,000 to $200,000, (b) Lead Director annual
retainer from $30,000 to $35,000, and (c) Finance Committee chair annual
retainer from $15,000 to $20,000. Each increase will be effective January 1,
2019. The remaining components of nonemployee director compensation remain
unchanged from the amounts described in the Company’s proxy statement for its
2018 annual meeting of shareholders.




COMPENSATION OF NONEMPLOYEE DIRECTORS
Effective January 1, 2019


Annual Cash Retainer


$135,000


 
 
Annual Retainer in Deferred Stock Units


$200,000


 
 
Lead Director Annual Retainer


$35,000


 
 
Audit Committee Chair Annual Retainer


$25,000


 
 
Compensation Committee Chair Annual Retainer


$20,000


 
 
Governance, Organization and Nominating Committee Chair Annual Retainer


$20,000


 
 
Finance Committee Chair Annual Retainer


$20,000


 
 
Special Programs Committee Chair Annual Retainer


$15,000








